DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moses (US 2007/0154030).

Regarding claim 1, Moses discloses a tympanic membrane actuation assembly (hearing aid 22, Fig. 1), comprising: at least one mass configured to be disposed on at least one of a medial side or a lateral side of a tympanic membrane of a user (hearing aid has a mass configured to be disposed on at least one of a medial side or a lateral side of tympanic membrane 14, Fig. 1); and at least one actuator coupled to the mass and configured to be disposed on at least one of a medial side or a lateral side of the tympanic membrane or through the tympanic membrane of a user (at least one actuator 28 coupled to the mass 22 and configured to be disposed on at least one of a medial or a lateral side of the tympanic membrane or through the tympanic membrane of a user, Figs. 1-7, [0025], [0027], [0030]), the actuator being configured to convert electrical signals into mechanical motion to move the mass and modulate the tympanic membrane (actuator 28 converts electrical signals into vibratory energy to move the mass and modulate the tympanic membrane, [0025], [0030]).  

Regarding claim 2, Moses discloses wherein the at least one actuator comprises: an inner ring (inner ring 33, Fig. 2-7); and an outer ring coupled to the inner ring (outer ring 34, 36, Figs. 2-7), the outer ring comprising a plurality of piezoelectric actuators (outer rings 34, 36 includes a plurality of piezoelectric actuators 28a, 28c, Fig. 3, actuators 28a, 28c can be piezo-electric transducer means, [0025]).  

Regarding claim 3, Moses discloses wherein the at least one actuator comprises: a first disk; and a second disk (first and second disks 34, 36/32, Figs. 2-7), the second disk being disposed over and coupled to the first disk through a plurality of piezoelectric actuators disposed between the first disk and the second disk (first and second disks 34, 36/32 coupled to each other through a plurality of piezoelectric actuators 28a, 28b, Fig. 6, actuators 28a, 28b can be piezo-electric transducer means, [0025]).  
Regarding claim 7, Moses discloses further comprising: a fixed coupling coupled to a top side of the at least one actuator (fixed coupling 56 is coupled to a top side of the actuator, Fig. 6, [0035]).  

Regarding claim 8, Moses discloses further comprising: a rigid coupler coupled to the at least one actuator (rigid coupler 35 is coupled to the actuator, Fig. 7, [0036]).  

Regarding claim 9, Moses discloses wherein the at least one actuator is configured to be disposed through the user's tympanic membrane (at least one actuator configured to be disposed through the tympanic membrane of a user, Figs. 1-7, [0025], [0027], [0030]),.  

Regarding claim 10, Moses discloses a hearing aid, which is insertable through a user's tympanic membrane to amplify certain frequencies and cancel other frequencies (hearing aid insertable through a user’s tympanic membrane to amplify certain frequencies and cancel other frequencies, [Abstract]), comprising: a tympanic membrane actuation assembly, comprising: at least one mass configured to be disposed on at least one of a medial side or a lateral side of the tympanic membrane of a user (hearing aid has a mass configured to be disposed on at least one of a medial side or a lateral side of tympanic membrane 14, Fig. 1); and at least one actuator coupled to the mass and configured to be disposed on at least one of a medial side or a lateral side of the tympanic membrane or through the tympanic membrane of a (at least one actuator 28 coupled to the mass 22 and configured to be disposed on at least one of a medial or a lateral side of the tympanic membrane or through the tympanic membrane of a user, Figs. 1-7, [0025], [0027], [0030]), the actuator being configured to convert electrical signals into mechanical motion to move the mass and modulate the user's tympanic membrane (actuator 28 converts electrical signals into vibratory energy to move the mass and modulate the tympanic membrane, [0025], [0030]).  

Regarding claim 11, Moses discloses wherein the at least one mass comprises: a first mass portion (first mass portion 34, Figs. 2-7); and a second mass portion (second mass portion 36/32, Figs. 2-7), the second mass portion being coupled to the first mass portion by one or more connecting members (first and second masses 34, 36/32 coupled to each other through one or more connecting members 26, Figs. 2-7).  

Regarding claim 12, Moses discloses wherein the at least one actuator is disposed within at least one of the one or more connecting members (actuator 28, 28b disposed within at least one of the connecting members 26, Figs. 3, 5, 6).  

Regarding claim 13, Moses discloses wherein the at least one actuator is disposed around at least one of the one or more connecting members (actuator 28, 28b disposed around at least one of the connecting members 26, Figs. 3, 5, 6).
Regarding claim 14, Moses discloses wherein the at least one actuator is a tubular stacked piezoelectric actuator or a cylindrical stacked piezoelectric actuator (hearing aid 22 is a cylindrical/tubular shape, thus the disposition of piezoelectric actuators 28a-28c shows a tubular/cylindrical stacked piezoelectric actuator, Figs. 2-7).  
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Moses (US 2007/0154030).

Regarding claims 4 and 5, while Moses does not specifically teach wherein the at least one actuator comprises a piezoelectric stack actuator, or a piezoelectric microtube, Moses does teach utilizing a variety of piezoelectric transducer means, and it is well known in the art to utilize a piezoelectric stack transducer or piezoelectric microtube for actuating means.  
Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the actuator of Moses to comprise a piezoelectric stack actuator, or a piezoelectric microtube in order to utilize 

Regarding claim 6, while Moses does not specifically teach further comprising: a piezo coupling arm lever coupled to the at least one actuator, Moses does teach utilizing a piezoelectric actuator and it is well known to utilize a lever arm for coupling. Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the actuation assembly of Moses to further comprise a piezo coupling arm lever coupled to the at least one actuator in order to provide an impedance matched secure component for coupling to the actuator. The Examiner takes Official Notice.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Moses (US 2007/0154030) in view of Puria et al. (US 2012/0014546) herein Puria.

Regarding claim 15, while Moses does not specifically teach further comprising an impedance matching component coupled to the at least one actuator, it is well known in the art to include an impedance matching component coupled to at least one actuator as demonstrated by Puria (support 120 configured to couple to transducer 130 with support matching the impedance such that energy transmission can be efficient, [0155]).
Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the actuation assembly of Moses to further compromise an impedance matching component coupled to the at least one actuator in order to provide more efficient energy transmission via the actuator (Puria: [0155]). 

Regarding claim 16, in the combination of Moses and Puria, Puria discloses wherein the impedance matching component is selected from the group consisting of lever arm displacement magnifiers, rigid couplers, and fixed couplings (impedance matching component (support) 120 is a rigid coupler, Puria: [0155]).  

Allowable Subject Matter
	Claims 17-20 are allowed. 
	The following is an examiner’s statement of reasons for allowance: the prior arts of record teach various tympanic membrane actuation assemblies for example: Moses (US 2007/0154030), Puria et al. (US 2012/0014546), Shennib et al. (US 6,137,889), Nakajima (US 2017/0208403), Ball et al. (US 2008/0255406), and Neulermans (US 6,068,589). Nevertheless the prior arts of record fail to teach “a housing having a first flange and a second flange having a groove therebetween, the housing enclosing: a microphone; a processor coupled to the microphone; and a tympanic membrane actuation assembly, comprising: a mass, the mass comprising: a first battery disposed in the first flange; and a second battery disposed in the second flange, the first battery being configured for placement on a lateral side of the tympanic membrane, the second battery being configured for placement on a medial side of the tympanic membrane; a connecting member coupling the first battery to the second battery, the connecting member being configured for placement through the tympanic membrane; and an actuator coupled to the mass and disposed within the connecting member,” as required by claim 17, when combined with all the limitations of claim 17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728.  The examiner can normally be reached on M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN H NGUYEN/Primary Examiner, Art Unit 2651